262 S.W.3d 263 (2008)
Brian OSTERDYK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90354.
Missouri Court of Appeals, Eastern District, Division One.
August 26, 2008.
Stuart P. Huffman, Springfield, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Brian Osterdyk ("Movant") appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that plea counsel David Shaller provided ineffective assistance of counsel by failing to: (1) investigate expert witness testimony; (2) investigate non-expert witness testimony; and (3) adequately inform Movant of the nature and consequences of the plea that he was entering.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).